Judgment modified by striking out the provisions for the partition and sale of the Hinth street property, and by directing that the plaintiffs’ costs awarded in the judgment be paid out of the proceeds of the sale of the lands described in the first cause of action, and as so modified the judgment is affirmed, with costs in this court and the trial court to the appellants against the plaintiffs. Held, that the evidence is too unsatisfactory to establish that the appellant Mary Fitzgerald held the title to the Hinth street property as trustee for her mother or that her mother had any interest therein; and the findings of fact to that effect contained in the findings numbered 6, 8 *933and 9 are, together with the whole of the 10th, 11th and 13th findings, hereby disapproved and stricken out. All concurred.